The evidence presented a question of fact which when resolved in favor of the plaintiff justified the granting of an injunction restraining the defendant from picketing the premises in question.
In the case of Exchange Bakery  Restaurant, Inc., v.Rifkin (245 N.Y. 260, at p. 269) it was said: "Where *Page 297 
unlawful picketing has been continued; where violence and intimidation have been used and where misstatements as to the employers' business have been distributed, a broad injunction prohibiting all picketing may be granted. The course of conduct of the strikers has been such as to indicate the danger of injury to property if any picketing whatever is allowed."
Where such an injunction has been granted, "This court may not interfere except for manifest abuse." (Nann v. Raimist,255 N.Y. 307, at p. 315.)
The injunction granted herein goes beyond restraining the picketing of plaintiff's premises and acts incidental thereto. It should be modified by striking out the restraining provisions contained therein except those which restrain the defendant and all persons acting under its authority (as therein written) from picketing the plaintiff's premises, and from "exhibiting any sign or signs and distributing any notice in front of or in the vicinity of the said premises."
The judgment should be modified in accordance with this memorandum and as modified affirmed, without costs.
POUND, CRANE, KELLOGG, O'BRIEN and HUBBS, JJ., concur; CARDOZO, Ch. J., and LEHMAN, J., concur, except that they are of the opinion that there is neither finding nor evidence of violence sufficient to sustain the restraint of every form of picketing, and vote to modify the judgment in that respect by limiting the injunction to picketing with an untruthful sign.
Judgment accordingly. *Page 298